     Case 2:20-cv-02607-FMO-SK Document 41 Filed 02/11/21 Page 1 of 1 Page ID #:233




 1

 2

 3
                                                               JS-6
 4

 5

 6                                 UNITED STATES DISTRICT COURT
 7
                               CENTRAL DISTRICT OF CALIFORNIA
 8

 9     MARK AUSSIEKER, individually and                  Case No. 2:20-cv-02607-FMO-SK
       on behalf of all others similarly situated,
10                                                       ORDER ON STIPULATION [40] RE:
11                    Plaintiff,                         DISMISSAL
12
       v.                                                Judge Fernando M. Olguin
13

14

15      ENERGY ENTERPRISES USA
        INC. D/B/A CANOPY ENERGY,
16

17                    Defendant.
18

19             Pursuant to the parties’ stipulation, this action is hereby dismissed with prejudice
20    as to Plaintiff’s individual claims and without prejudice as to any other member of the
21
      putative class’s right to bring claims, with each party to bear its own attorneys’ fees and
22

23    costs.
24    Dated: February 11, 2021                 _____________/s/____________________
25                                             HON. FERNANDO M. OLGUIN
                                               UNITED STATES DISTRICT JUDGE
26

27
                                                     1
28
      Proposed Order
      Case No. 2:20-cv-02607-FMO-SK
